DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 18, 2022 has been entered.

This Office action is in response to Applicant’s amendment filed June 18, 2022.  Applicant has amended claims 15, 16, 26, 30 and 31.  Claim 34 remains withdrawn from consideration.  Claims 28, 29, 32 and 33 have been cancelled.  New claims 35-38 have been added.  Currently, claims 15-27, 30, 31 and 34-38 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office actions, Paper Nos. 20210913 and 20220213.

The rejection of claims 15-27 and 30-31 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schelges et al, US 2017/0071835, is maintained for the reasons of record.


                                           NEW GROUNDS OF REJECTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the double inclusion of the compounds “sorbitan sesquicaprylate” and “sorbitan sesquioctanoate”.  Specifically, the examiner asserts that these compounds are two different names for a single compound.  The examiner suggests that one of the two compounds should be deleted from instant claim 20.  Appropriate correction and/or clarification is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, the examiner asserts that claim 15, from which claim 26 depends from, requires that the ratio of A1 to A2 is 0.01-1.2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant's arguments filed June 18, 2022 have been fully considered but they are not persuasive.
Applicant continues to argue that Schelges et al, US 2017/0071835, does not teach or suggest in general a composition containing a biosurfactant, a sorbitan ester, and a third surfactant that is different from A1 or A2 in the specific ratios required in the instant claims.  However, the examiner respectfully disagrees.  Specifically, the examiner maintains that Schelges et al clearly discloses a cosmetic cleaning agent containing 2% by weight of a biosurfactant, 1-20% by weight of an anionic surfactant, and 10% by weight of a thickener, such as sorbitan sesquicaprylate (see paragraphs 16-19), as required in the instant claims.  Furthermore, the examiner maintains that a composition containing 2% by weight of a biosurfactant and 10% by weight of a thickener, such as sorbitan sesquicaprylate, would meet the claimed ratio requirements of instant claim 15.  Also, the examiner asserts that the instant claims are drawn to a composition and not to a method of cleaning a hard surface.  Accordingly, the examiner asserts that the recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Furthermore, the examiner maintains that applicant’s results in the Examples of the instant specification are not commensurate in scope with the instant claims, as required in MPEP 716.02(d).  Accordingly, the examiner maintains that applicant has not shown that the unexpected results occur over the entire claim range.

Allowable Subject Matter
Claims 35-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically, the examiner asserts that Schelges et al, US 2017/0071835, does not teach or suggest in general a composition containing the specific components required by applicant in instant claims 35-38.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
July 8, 2022